Citation Nr: 0424080	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied entitlement to service 
connection for, inter alia, a neck disability, and which 
declined to reopen the issues of entitlement to service 
connection for PTSD and a bilateral shoulder disorder.  

In January 2004, the veteran testified before the undersigned 
at the hearing at the RO, and withdrew claims of entitlement 
to service connection for carpal tunnel syndrome and a low 
back disorder.  Therefore, those issues are no longer in 
appellate status.  38 C.F.R. § 20.204(b) (2003).  

In a December 1992 rating decision entitlement to service 
connection for a bilateral shoulder disability was denied 
because there was no disorder shown.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Thereafter, in March 1993 
and July 2001 rating decisions, the RO once again denied 
entitlement to service connection for a bilateral shoulder 
disability because there was no disorder shown.  Those rating 
decisions are also final.  Id. 

As to entitlement to service connection for PTSD, in a July 
2001 rating decision the RO denied the claim because there 
was no verified stressor.  That decision is final.  Id.

Thus, the merits of the claims of entitlement to service 
connection for a bilateral shoulder disability and PTSD may 
be considered only if new and material evidence has been 
submitted since the time of the prior final rating decisions.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.

On appeal the veteran has raised the issue of entitlement to 
special monthly compensation based on a need for aid and 
attendance, and housebound benefits.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a July 2001 rating decision, entitlement to service 
connection for a bilateral shoulder disability was denied.  
The veteran was provided notice of the denial and did not 
thereafter appeal.

2.  The evidence received since the July 2001 RO decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for a bilateral shoulder 
disability.

3.  In a July 2001 rating decision, entitlement to service 
connection for PTSD was denied.  The veteran was provided 
notice of the denial and did not thereafter appeal.

4.  The evidence received since the July 2001 RO decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for PTSD.




CONCLUSIONS OF LAW

1.  Since a July 2001 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a bilateral 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  Since a July 2001 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred a bilateral shoulder 
disability while in service either as a result of a fall in 
which she broke her ankle and her rifle jammed into her 
shoulder, and/or as a result of the stress placed on her 
shoulder by physical training and her pre surgical mammary 
size.  As to her PTSD claim, the veteran contends that she 
was sexual assaulted and harassed, and that she witnessed 
several traumatic incidents.  These incidents individually 
and in combination purportedly caused her to develop PTSD.  

As to the bilateral shoulder disabilities, in a July 2001 
rating decision service connection was denied because a 
chronic shoulder disorder was not shown.  Notice of that 
decision was mailed to the veteran's last address of record 
and became final when not appealed.  38 U.S.C.A. § 7105 (West 
2002).  Likewise, PTSD was denied by the RO in a July 2001 
because there was no verified stressor.  Notice of that 
decision was mailed to the veteran's last address of record 
and became final when not appealed.  Id.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  The law in effect at the time the veteran filed her 
current applications to reopen provided that "New and 
Material" evidence is evidence that has not been previously 
submitted, that is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's July 2001 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  As to entitlement to service connection for a 
bilateral shoulder disability this evidence includes, for the 
first time, medical opinion evidence of a current disability.  
Specifically, the post July 2001 record includes a May 2004 
diagnosis of left shoulder arthritis, as well as a June 2004 
shoulder magnetic resonance imaging finding of a right 
rotator cuff tear.

As to entitlement to service connection for PTSD this 
evidence includes, for the first time, statements from the 
veteran providing some specifics regarding alleged in-service 
events that purportedly caused her PTSD.  While the pre July 
2001 record included very general and vague statements from 
the veteran regarding the in-service events that she believed 
caused her PTSD, she filed in July 2001, a specific list of 
10 incidents that she believed caused PTSD providing greater 
specificity regarding these incidents include some dates, 
some locations, and some names of people present as well as 
her unit assignments at some of these times.

As this evidence is so significant that it must be considered 
to fairly address the merits of each claim, the Board finds 
that the additional evidence is new and material.  38 C.F.R. 
§ 3.156(a).  Hence, the claims of entitlement to service 
connection for a bilateral shoulder disability and PTSD are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

The claims of entitlement to service connection for PTSD and 
a bilateral shoulder disability are reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claims of service connection for a bilateral 
shoulder disability and PTSD, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claims, as well as entitlement to service 
connection for a neck disorder, must be remanded for further 
evidentiary development before the merits may be addressed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, a 
remand is required to obtain needed medical opinion evidence 
as to the relationship, if any, between the veteran's current 
shoulder disabilities (right rotator cuff tear, left shoulder 
arthritis, and bilateral tendonitis) and neck disabilities 
(arthritis and cervical radiculopathy) and her military 
service.  Id. 

The VCAA also requires VA to obtain and associate with the 
record all adequately identified records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, on remand, the RO needs 
to contact the Social Security Administration to obtain and 
associate with the record copies of all medical records 
generated in connection with her award of disability benefits 
from that agency.  Id.

As to entitlement to service connection for PTSD, as reported 
above, the veteran's July 2001 statement provided VA with a 
specific list of 10 incidents that she believed caused her 
current PTSD.  At her January 2004 personal hearing, she 
added one other stressor to the list.  For ease of 
development, the Board will further breakdown these incidents 
into two categories - sexual assault stressors and non-sexual 
assault stressors.  

The sexual assault stressors can be summarized as follows:

i.  During [redacted] 1977, while assigned to [redacted], 
a Sergeant [redacted] purportedly sexually 
harassed her by making sexual comments and touching her 
over an eight month period during which he was her 
acting supervisor 

ii.  During [redacted] 1979, while assigned to 
[redacted], a Sergeant [redacted] allegedly raped 
her in her barracks.

The veteran reported that after these incidents she started 
drinking for the first time, was sent for counseling in 1979, 
and her work performance declined.  She also reported that 
following the rape she underwent a pregnancy test.  She also 
testified that she talked about the assaults with [redacted].

The non-sexual assault stressors can be summarized as 
follows:

i.  During [redacted]1980, while assigned to the 
[redacted], she learned 
that a Private First Class "[redacted]" was attacked, thrown 
from a window, and severely injured.

ii.  During [redacted]1981 or 1982, while serving at 
[redacted], the appellant reportedly was the first 
on the scene of a motor vehicle accident involving a 
Private First Class [redacted]or [redacted].  This individual 
purportedly was assigned to an Military Police Company 
and she allegedly died after being thrown from a jeep 
despite the appellant administering first aid.

iii.  During [redacted] 1983, while serving with [redacted], 
a terrorist allegedly bombed and damaged the 
office she worked in.
 
iv.  On an unspecified date, while working in the 
[redacted], the 
appellant and a friend were allegedly assaulted after 
leaving a restaurant.  Her injuries reportedly led to 
her receipt of medical treatment for a black eye and 
bruised ribs.  A police report also was allegedly filed.

v.  In 1982 or 1983, while stationed in [redacted], she 
reportedly witnessed the crash of a British Harrier jump 
jet at an air show at [redacted].  The 
appellant asserts that she personally attempted to 
assist the pilot, but he died after ejecting into the 
ground.

vi.  In 1986 or 1987, while working in the [redacted], 
a sniper purportedly shot and killed a friend, Sergeant 
[redacted].  Thereafter, the appellant asserts that she was 
assigned escort duties to bring the remains of Sergeant 
[redacted]to the continental United States.

vii.  In 1991, while stationed in [redacted], she 
purportedly discovered the remains of [redacted], 
after she had committed suicide.

viii.  In 1990-1991, while stationed in [redacted], 
she purportedly flew on temporary duty orders 
into and out of [redacted] and [redacted], [redacted] 
to set up [redacted].  During these trips, she 
saw claims to have seen dead bodies, prisoners of war, 
and tired and hungry war refugees.  Additionally, during 
one of her trips, she saw that the barracks where she 
had previously stayed in had been bombed in her absence.

ix.  On an unspecified date while on a four-day pass 
from her [redacted]based unit, the appellant purportedly 
witnessed the collision and subsequent crash of several 
airplanes at a [redacted]air show.

The record on appeal shows that the RO, in an attempt to 
verify her stressors, obtained her service personnel records.  
The record does not, however, show that the RO undertook 
other steps required by the M21-1 to verify the claimed 
stressors that were related to the sexual assaults.  The 
record also does not show that the RO exhausted all avenues 
to verify the stressors related to other events by 
undertaking a search for police reports, and/or unit records 
prepared in connection with the assaults, motor vehicle 
accident, suicide, terrorist attack, or plane crash.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims of entitlement 
to service connection for a bilateral 
shoulder disability, PTSD, and a neck 
disorder.  Specifically, the letter must 
(1) notify the claimant of the 
information and specific evidence not of 
record that is necessary to substantiate 
the claims; (2) notify her of the 
information and specific evidence that VA 
will seek to provide; (3) notify her of 
the information and specific evidence she 
is expected to provide; and (4) request 
she provide any pertinent evidence in her 
possession.  The veteran should be 
notified that she has one-year to submit 
pertinent evidence needed to substantiate 
her claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should attempt to obtain from 
the Social Security Administration 
medical records pertinent to the 
appellant's claim for disability benefits 
as well as the medical records relied 
upon concerning that claim.  

3.  The RO should undertake additional 
development in an effort to verify each 
claimed in-service stressor.  In this 
regard, the veteran should be requested 
to provide the date(s) of each incident, 
the city of each incident, her precise 
unit of assignment at the time of the 
event(s), a more detailed description of 
each event, and, if appropriate, the 
name(s) and other identifying information 
concerning any other individuals 
involved.  She should be notified that a 
failure to respond or an incomplete 
response may result in denial of the 
claim.  Thereafter, regardless of any 
response or lack of response from the 
appellant the RO:

Must ensure that all stressor 
development required under the 
provisions of M21-1, Part III, 
paragraph 5.14(d) has been completed 
with respect to each alleged sexual 
assault.  

Contact the National Personnel 
Records Center (NPRC) to determine 
whether either Sergeant [redacted]
or Sergeant [redacted] were 
assigned to [redacted] 
during [redacted]1977, and 
between [redacted]to [redacted]1979 
respectively.  NPRC should also 
review appropriate unit punishment 
logs to determine whether either 
soldier was ever the subject of a 
sexual misconduct investigation 
during the aforementioned periods.

Undertake all appropriate 
development in an effort to verify 
each claimed stressor.  This 
includes contacting the NPRC, and 
the U.S. Armed Services Center for 
Research of Unit Records in an 
effort to verify the deaths outlined 
above, as well as the alleged attack 
on a Private First Class "[redacted]."  
The NPRC should be requested to 
review the appellant's unit records 
from her service in [redacted]in an 
effort to verify the claimed 
terrorist attack in [redacted] 
1983.  The NPRC, or any other 
appropriate body, should also review 
the appellant's unit records to 
ascertain her participation as a 
security guard at [redacted] in 1982 or 1983, and whether a 
British Harrier crashed with a 
corresponding loss of crew.  

Attempt to verify through the NPRC, 
or any other appropriate body, 
whether the appellant's service in 
the [redacted] would have led to 
her exposure to enemy casualties, 
and/or prisoners of war.  The NPRC 
should attempt to verify whether the 
appellant's former billeting area in 
the [redacted] was destroyed by 
bombing or other activities related 
to combat.

Attempt to verify through the NPRC 
the claimed physical assault on the 
appellant in [redacted]which led to 
her need for medical care to treat a 
black eye and bruised ribs.  

4.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated her for 
bilateral shoulder disabilities, PTSD, 
and/or a neck disorder since her 
separation from military service and who 
has not been previously identified.  VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if she 
adequately identifies the custodians 
thereof.  Following the appellant's 
response, the RO should attempt to obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal including any 
outstanding records on file with the 
[redacted] VA medical center.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested record is not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the orthopedist for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Following a review of the claims 
folder and an examination of the veteran, 
the orthopedist is to state what are the 
veteran's current diagnoses?  The 
orthopedist should also opine whether it 
is at least as likely as not that any 
currently diagnosed disorder was incurred 
during military service?  If arthritis is 
diagnosed, is it as least at likely as 
not it manifested itself to a compensable 
degree within one year after the 
veteran's separation from military 
service?  In providing the opinions, the 
orthopedist must comment on the veteran's 
in-service left shoulder injury as well 
as her claim that her pre-surgical 
mammary size caused cervical and shoulder 
problems.

6.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issues.  If any of the 
benefits sought on appeal remain denied, 
she and her representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



